CdS@SF 181829246 S98BV Eo deanenenb05 Filed oh We7Ad2 P agear df 4414

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
CARLOS FLORES, LAWRENCE BARTLEY, :
DEMETRIUS BENNETT, L’MANI DELIMA,
EDGARDO LEBRON, ANTONIO ROMAN,
DONTAE QUINONES and SHAROD LOGAN, on
behalf of themselves and all others similarly situated,
Plaintiffs,
» 18-cv-2468(VB)JCM)
-against- - S$O-ORDEZED
: STIPULATION OF
TINA M. STANFORD, as Chairwoman of the New : CONFIDENTIALITY AND

York State Board of Parole; WALTER W. SMITH, as : BREeeeeseD PROTECTIVE ORDER
Commissioner of the New York State Board of Parole; :
JOSEPH P. CRANGLE, as Commissioner of the New :
York State Board of Parole; ELLEN E. ALEXANDER, :
as Commissioner of the New York State Board of :
Parole; MARC COPPOLA, as Commissioner of the
New York State Board of Parole; TANA AGOSTINI,

as Commissioner of the New York State Board of
Parole; CHARLES DAVIS, as Commissioner of the —:
New York State Board of Parole; ERIK BERLINER, as:
Commissioner of the New York State Board of Parole; :
OTIS CRUSE, as Commissioner of the New York State:
Board of Parole; TYECE DRAKE, as Commissioner of :
the New York State Board of Parole; CARYNE :
DEMOSTHENES, as Commissioner of the New York :
State Board of Parole; MICHAEL CORLEY, as
Commissioner of the New York State Board of Parole; :
CHANWOO LEE, as Commissioner of the New York :
State Board of Parole; SHEILA SAMUELS, as :
Commissioner of the New York State Board of Parole; :
ELSIE SEGARRA, as Commissioner of the New York :
State Board of Parole; and CARLTON MITCHELL, as :
Commissioner of the New York State Board of Parole, :

Defendants. :
x

 

WHEREAS discovery herein may include the production of information and/or documents
that (a) contain highly sensitive information, policies, procedures or other matters that, if disclosed,
could jeopardize correctional or institutional safety, security or good order of correctional

institutions, or (b) contain information that is confidential under state or federal law;
CRETE AOHEEVE SRUAE ISO FIP CHAIEP PREZ ATE

IT IS HEREBY STIPULATED AND AGREED that:

1. The term “document” as used herein is defined to be synonymous in meaning and
equal in scope to the usage of this term in Federal Rule of Civil Procedure 34(a) and Rule
26.3(c)(2) of the Local Civil Rules of this Court.

2. The parties may designate as confidential documents produced from the records of
any party, including Plaintiffs, current or former Defendants, the New York State Department of
Corrections and Community Supervision (““DOCCS”) and the Board of Parole (the “Board”’) if
disclosure of the information contained therein would jeopardize the safety, security or good order
of correctional institutions, contain personal or identifying information of Plaintiffs, DOCCS or
Board employees or of inmates or other non-parties, and/or contain information that is designated
confidential under state or federal law, and which shall be referred to hereafter as “Confidential
Material.” If a document is of the type that may be obtained by Plaintiffs pursuant to 9 CRR-NY
8000.5, then to the extent the document is designated Confidential Material by any party, the
designation may be removed at the request of the Plaintiff to whom the document pertains.

3. Confidential Material shall be treated as confidential and not disclosed, except to
the extent provided in this Stipulation of Confidentiality and Protective Order or as otherwise
ordered by the Court.

4. Access to the Confidential Material shall be limited to:

a. Attorneys for Plaintiffs;

b. Attorneys for Defendants;

c. Employees and independent contractors of the respective counsel for Plaintiffs
or Defendants who have direct functional responsibility for the preparation or trial of this action,

or any appeal thereof;

 

 
CASE TAS GHEBNVE BOGUNEN ISS FEF OHZZO Page s of 14

d. The parties’ respective experts and consultants, to the extent deemed necessary
to the conduct of this litigation by the respective counsel for Plaintiffs or Defendants, except that,
prior to any such person being given access to the Confidential Material, that person shall be given
a copy of this Stipulation of Confidentiality and Protective Order and shall execute the
Certification annexed hereto;

e. Individual employees of the Board and DOCCS, to the extent that such
individual employees would have access to the Confidential Material as part of their employment
with the Board or DOCCS;

f. Any other person who was an author, sender, addressee, designated recipient,
or source of the Confidential Material;

g. Court reporters, to the extent deemed necessary for the conduct of this litigation
by the respective counsel for Plaintiffs or Defendants;

h. The Court and supporting personnel;

i. All deposition or trial witnesses in this action, including counsel for such
witnesses, to the extent that Confidential Material is reasonably believed or expected to relate to
the witnesses’ testimony except that, prior to any such person being given access to the
Confidential Material, that person shall be given a copy of this Stipulation of Confidentiality and
Protective Order and shall execute the Certification annexed hereto;

j. Plaintiffs, to the extent that the document is directly relevant to the claims or
defenses in this action; and

k. Defendants, to the extent that the document is directly relevant to the claims or
defenses in this action.

5. Unless provided by the Court or consented to in writing by Defendants, counsel
ERETIBAOEBVE BRUGES FIERA? Papedatl¢

may not provide a copy or allow a copy of any Confidential Material to be given to any Plaintiff.
Plaintiffs’ and Defendants’ counsel may show and discuss Confidential Material with Plaintiffs or
Defendants to the extent necessary to prepare for the litigation of this Action.

6. For Confidential Material that contains personally identifiable information (e.g.,
addresses and phone numbers) pertaining to Plaintiffs, Defendants, current or former employees
of DOCCS or the Board, and third-parties, counsel may designate such information “Highly
Confidential.” A designation of “Highly Confidential” means that it is for “attorneys’ eyes only”
and shall not be released or disclosed in any manner to any other person, including Plaintiffs, who
do not fall under Paragraph 4(a) — (j). Plaintiffs’ counsel may not show or discuss Highly
Confidential Material with Plaintiffs. If Plaintiffs’ counsel wishes to show or discuss portions of
a document designated Highly Confidential that are not Highly Confidential, Plaintiffs’ counsel
shall make a request in writing to counsel for the designating party with proposed redactions to the
document. Counsel for the designating party shall consider whether to approve the proposed
redactions. Counsel shall in good faith attempt to resolve such conflict. If counsel for the
designating party approves of the proposed redactions, Plaintiffs’ counsel may show or discuss the
document with those redactions applied. If, however, the conflict cannot be resolved among
counsel, Plaintiffs’ counsel shall, within thirty (30) days of the initial objection, request the Court
to remove the designation. Any disputed documents shall be treated as Highly Confidential
Material until the parties resolve the conflict or the Court issues its ruling regarding the conflict.

7. All transcripts of depositions taken in this Action will be treated as Highly
Confidential Material in their entirety for thirty (30) days after a full and final copy of the
deposition transcript is provided to adverse counsel by the party taking the deposition. During that

thirty (30) day period, either party may designate as Confidential or Highly Confidential Material

 

 
SESE TLE GYORIGEYE Rraunaitise FIRAOAEAD Rages citi

any portion of the transcript, by page and line, and any deposition exhibits related to the subject
areas described in paragraph 2 and 6 herein, and such designation must be provided to adverse
counsel in writing to be deemed effective. Any portion of the deposition transcript or exhibits not
so designated during the thirty (30) day period will not be treated as Confidential or Highly
Confidential Material.

8. To the extent counsel obtained through this litigation copies of documents
described in paragraphs 2 or 6 herein prior to the date of this Agreement and may have disclosed
them or their contents to others, it shall not be deemed a violation of this Stipulation and Protective
Order, but such documents and information shall be treated hereafter as Confidential or Highly
Confidential Material. This provision shall not apply to any materials obtained outside of this
litigation (e.g., through Freedom of Information Law requests).

9. For health care or mental health care records that contain personally identifiable
information concerning any employee of the Board or DOCCS, or any inmate who is or was in the
custody of DOCCS, it is understood that the names of family members, residence addresses,
employee insurance information, Social Security numbers and/or Department Identification
Numbers (“DIN”) of any employee or third party who has not provided the Board or DOCCS with
a duly executed authorization permitting disclosure of such information shall be redacted from athe.
documents. Nothing herein will be deemed a waiver of any parties’ objections to producing health
care, mental health care or employment records in this action.

10. Confidential or Highly Confidential Material may be disclosed pursuant to order of
a court, administrative agency or tribunal with actual or apparent authority over the parties,
provided, however, that, in the event that counsel intends to produce documents containing

Confidential or Highly Confidential Material or that contain Confidential or Highly Confidential

 
CBSE FAS OPAGEVR BOGUT ISO: FIR CALIAD Papeé atid

Material obtained from such documents in response to such order, counsel shall serve notice of
such order upon adverse counsel, identifying by Bates numbers the documents it intends to
produce, not less than ten (10) business days prior to the production thereof, to give adverse
counsel the opportunity to seek a protective order against such production.

11. Except as provided for in paragraph 5 herein, consented to in writing by
Defendants’ counsel, and ordered by the Court, and notwithstanding any other term or provision
contained in this Stipulation and Protective Order, Confidential or Highly Confidential Material
shall not be released or disclosed in any manner to any person who is known to be, or to have been,
an inmate in the custody of DOCCS.

12. In the event that a party intends to file with the Court in this action any papers that
attach or enclose documents containing Confidential or Highly Confidential Material produced
pursuant to this Stipulation and of Confidentiality and Protective Order or that contain Confidential
or Highly Confidential Material obtained from such documents, including deposition transcripts,
that party shall file those materials under seal based upon the producing party’s designation and
pursuant to the Court’s instructions for filing documents under seal. Any party filing a motion or
other papers with the Court under seal shall also publicly file a redacted copy of the same that
redacts only the Confidential or Highly Confidential Material, or reference thereto, and does not
redact text that in no material way reveals the Confidential or Highly Confidential Material.

13. Unless otherwise provided in the Local Rules or by Order of the Court, when filing
court papers under seal, such papers or documents must be labeled “File under seal” (pursuant to
the Individual Rules of Practice of Judge Vincent Briccetti and the Local Civil Rules of the

clectromecall
Southern District of New York) and shall be}filed i t
G ih Aktedaner with Paragraph

Q fa
Cairer 4 a ~

3 oF

      
BEF TERY OAEVE SOURED FIP RARE BaRRE7 aid

 

14. No person receiving or reviewing Confidential or Highly Confidential Material
pursuant to this Stipulation of Confidentiality and Protective Order shall disclose or discuss such
Confidential or Highly Confidential Material in any manner, written or oral, to or with any person
who is not entitled to receive such Confidential or Highly Confidential Information pursuant to
this Stipulation of Confidentiality and Protective Order.

15. Confidential or Highly Confidential Material shall not be disclosed in open court
without first affording adverse counsel an opportunity to contest disclosure and/or admissibility of
the Confidential or Highly Confidential Information.

16. Ifa party objects to the designation of any document as Confidential or Highly
Confidential Material, such party shall state such objection in writing to the counsel for the party
that designated the Confidential or Highly Confidential Material. Upon receipt of such an
objection, counsel for the designating party shall specify from the grounds listed in paragraph 2
herein, the grounds for such a designation. Counsel shall in good faith attempt to resolve such
conflict. If the conflict cannot be resolved among counsel, the objecting party shall, within thirty
(30) days of the initial objection, request the Court to remove the designation. Any disputed
documents shall be treated as Confidential or Highly Confidential Material until the parties resolve
the conflict or the Court issues its ruling regarding the conflict.

17. Nothing herein shall be deemed to waive any applicable privilege. Pursuant to Fed.
R. Evid. 502(d), no privilege or protection is waived by disclosure connected with this lawsuit, nor
is any such disclosure a waiver in any other federal or state proceeding, and any disclosed material

is subject to return to the producing party (“‘clawback”) on demand without any obligation on the

7

 

 
CASE TAB GY OPAEVE RGtibe: FIRIDARIED RapeBatild

part of the producing party to demonstrate compliance with Fed. R. Evid. 502(b)(1)-(3) relating to
inadvertent disclosure.

18. The production of privileged or work-product protected documents, electronically
stored information, or information, whether inadvertent or otherwise, is not a waiver of the
privilege or protection from discovery in this case or in any other federal or state proceeding.

19. An inadvertent failure to designate Confidential or Highly Confidential Material as
confidential may be corrected by supplemental written notice given as soon as practicable.

20. Ifa disclosing party makes a claim of inadvertent disclosure, the receiving party
shall, within five business days, return or destroy all copies of the inadvertently disclosed
information, and provide a certification of counsel that all such information has been returned or
destroyed. A receiving party may move the Court for an order compelling production of the

electron chy
inadvertently disclosed information. The motion call bled uncer seal and shall not assert as a
ground for entering such an order the fact or circumstances of the inadvertent production.

21. Confidential or Highly Confidential Material produced pursuant to the terms of this
Stipulation of Confidentiality and Protective Order shall be used by the receiving party solely for
the purposes of this action and solely to the extent necessary for the litigation of this action,
including any appeals thereof.

22. Within thirty (30) days of the conclusion of this Action, counsel shall either return
to adverse counsel all Confidential or Highly Confidential Material, and any copies thereof, in its
custody, possession or control and any documents containing Confidential or Highly Confidential
Information, in whole or in part, and any copies made therefrom, or shall notify adverse counsel
in writing that all such Confidential or Highly Confidential Information has been destroyed.

23. Nothing in this Order shall foreclose the parties from separately negotiating and

 

 
CRSETTE SD OEEVE PSURGR ES FILE OKARIAP BaRePall¢g

agreeing in writing to the confidential treatment of documents not contemplated by this Stipulation

of Confidentiality and Protective Order and identified in paragraphs 2 and 6 herein.

SO STIPULATED AND AGREED:

Dated: March _, 2020

By:
Dated: March __, 2020 By:
Dated: March __, 2020 By:
Dated: March , 2020

By:

  
  

Cravafh,\Swaine & Moore LLP
Counsel for Plaintiffs f

\
Antony &. Ryan
Damaris Hernandez
Worldwide Plaza

825 Eighth Avenue

New York, NY 10019
Tel: (212) 474-1000
aryan@cravath.com
dhernandez@cravath.com

 

 

 

 

 

 

Issa Kohler-Hausmann

127 Wall Street

New Haven, CT 06511

(347) 856-6376
Issa.kohler-hausmann@yale.edu

 

Avery Gilbert

15 Shatzell Avenue
Rhinecliff, NY 12574
(845) 380-6265
avery@agilbertlaw.com

LETITIA JAMES
Attorney General, State of New York
Counsel for Defendants

 

Jeb Harben

Deanna L. Collins
Assistant Attorneys General
28 Liberty Street, 18'" Floor
New York, NY 10005

Tel: (212) 416-6185/8906
Jeb.Harben@ag.ny.gov
Deanna.Collins@ag.ny.gov

 
CETISHCAENE SUSY FIP CAI PREP ae

agreeing in writing to the confidential treatment of documents not contemplated by this Stipulation

of Confidentiality and Protective Order and identified in paragraphs 2 and 6 herein.

SO STIPULATED AND AGREED:

Dated: March _, 2020

Dated: March Tq 2020

Dated: March _, 2020

Dated: March , 2020

Cravath, Swaine & Moore LLP
Counsel for Plaintiffs

 

Antony L. Ryan

Damaris Hernandez
Worldwide Plaza

825 Eighth Avenue

New York, NY 10019
Tel: (212) 474-1000
aryan@cravath.com
dhernandez@cravath.com

 

By:

 

Issa Kohler-Hausmann

127 Wall Street

New Haven, CT 06511

(347) 856-6376
Issa.kohler-hausmann@yale.edu

 

Avery Gilbert

15 Shatzell Avenue
Rhinecliff, NY 12574
(845) 380-6265
avery@agilbertlaw.com

LETITIA JAMES
Attorney General, State of New York
Counsel for Defendants

 

Jeb Harben

Deanna L. Collins
Assistant Attorneys General
28 Liberty Street, 18 Floor
New York, NY 10005

Tel: (212) 416-6185/8906
Jeb.Harben@ag.ny.gov
Deanna.Collins@ag.ny.gov

 
CESGF- BRULEE RA PD RHEE Se FilelPE A 2H 2h OP dE deagl4

agreeing in writing to the confidential treatment of documents not contemplated by this Stipulation

of Confidentiality and Protective Order and identified in paragraphs 2 and 6 herein.

SO STIPULATED AND AGREED:

Dated: March __, 2020

Dated: March 2020

en?

Dated: March (9, 2020

Dated: March , 2020

Cravath, Swaine & Moore LLP

_ Counsel for Plaintiffs

 

Antony L. Ryan

Damaris Hernandez
Worldwide Plaza

825 Eighth Avenue

New York, NY 10019
Tel: (212) 474-1000
aryan@cravath.com
dhernandez@cravath.com

 

Issa Kohler-Hausmann
127 Wall Street
New Haven, CT 06511
(347) 856-6376

 

15 Shatzell Avenu
Rhinecliff, NY 12574
(845) 380-6265
avery@agilbertlaw.com

LETITIA JAMES
Attorney General, State of New York
Counsel for Defendants

 

Jeb Harben

Deanna L. Collins
Assistant Attorneys General
28 Liberty Street, 18" Floor
New York, NY 10005

Tel: (212) 416-6185/8906
Jeb.Harben@ag.ny.gov
Deanna.Collins@ag.ny.gov

 

 
CETTE NOCABEIVE SUE So FE RAEO Papers att

agreeing in writing to the confidential treatment of documents not contemplated by this Stipulation

of Confidentiality and Protective Order and identified in paragraphs 2 and 6 herein,

SO STIPULATED AND AGREED:

Dated: March _, 2020
By:
Dated: March _, 2020 By:
Dated: March _, 2020 By:
~ Dated: March L. , 2020

By: *

Cravath, Swaine & Moore LLP
Counsel for Plaintiffs

 

Antony L. Ryan

Damaris Hernandez
Worldwide Plaza

$25 Eighth Avenue

New York, NY 10019
Tel: (212) 474-1000
aryan@cravath.com
dhernandez@cravath.com

 

Issa Kohler-Hausmann

127 Wall Street

New Haven, CT 06511

(347) 856-6376
Issa.kohler-hausmann@yale.edu

 

Avery Gilbert

15 Shatzell Avenue
Rhinecliff, NY 12574
(845) 380-6265

avery @agilbertlaw.com

LETITIA JAMES
Attorney General, State of New York
Counsel for Defendants

Jeb Harben ,

Deanna L. Collins
Assistant Attomeys General
28 Liberty Street, 18" Floor
New York, NY 10005

Tel: (212) 416-6185/8906
Jeb. Harben@ag.ny.gov
Deanna.Collins@ag.ny.gov

 

 
case F1é-evOI4GGNB Document 150" Filed bado/20~ Page£3 ot 144

SO ORDERED

Hon. Vincent Briccetti
U.S.D.J.

4/41/2020

10

 
CETTE N-OCAENE BOERS FP RAZ Papert ctalt

CERTIFICATION

I certify my understanding that Confidential or Highly Confidential Discovery Material is
being provided to me pursuant to the terms and restrictions of the Stipulation of Confidentiality
and Protective Order in Flores, et al. v. Stanford, et al., 18-CV-2468(VB) aM) currently pending
in the United States District Court for the Southern District of New York. I further certify that I
have read the Stipulation of Confidentiality and Protective Order and agree to be bound by it.

I understand that all provisions of the Stipulation of Confidentiality and Protective Order
restricting the communication or use of Confidential or Highly Confidential Discovery Material,
including but not limited to any notes or other transcriptions made of Confidential or Highly

Confidential Discovery Material therefrom, shall continue to be binding during the pendency of

and after the conclusion of this action.

Dated:

 

SIGNATURE

 

PRINT NAME

 

 

ADDRESS

 

TELEPHONE #

 

 
